DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 9/22/2022 is acknowledged.  Applicant argues that Sato teaches fluid communication at a common point draft tube 21. However, draft tube has two specific openings, 21a and 21b which are considered two separate points and therefore the restriction is still deemed proper and made final. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sato (JP2006314896).
Regarding claim 1, Sato teaches A system for movement of fluid in a tank (figures 1 and 33), the system comprising: a tank (item 1); at least two pumping sets (figure 33 shows multiple pumping sets, denoted by 2A in figure 1), each pumping set comprising: a pumping line external to the tank and in fluidic communication with the interior of the tank at two separate points of the tank via the two ends of said pumping line (item 25 which has two ends in communication with the tank proximate item 21a and 21b which are each considered at a separate points of the tube), and a pump configured to circulate fluid through the pumping line, wherein each pumping set is configured to collect fluid from the tank at one end of its respective pumping line, circulate the fluid through its respective pumping line and discharge the fluid into said tank through the other end of its respective pumping line (item 27), and wherein each pumping set is configured such that the flow of fluid in its respective pumping line is reversible (page 7 of the machine translation, third full paragraph teaches reverse circulation of flow with the pump 27 operating in the reverse direction).
Regarding claim 2, Sato teaches wherein at least one end of each pumping line extends towards the interior of the tank (figure 1 shows the line extending into the inner volume of item 1).
Regarding claim 11, Sato teaches wherein the system comprises three pumping sets (figure 33).
Regarding claim 12, Sato teaches wherein the at least one of the ends of the pumping line comprises two or more outlets/inlets (see figures 14 and 15, which show items 21a and 21b).
Regarding claim 13, Sato teaches wherein each pumping set further comprises at least one blocking valve positioned in the pumping line on each side of the pump (items 26 are considered reading on blocking valves). 
Regarding claim 14, Sato teaches wherein each pumping set comprises a blocking valve positioned in each inlet/outlet of the ends of the pumping line (items 26 are considered positioned on outlet ends of the pumping line).
Regarding claim 15, Sato teaches wherein the tank is a storage tank (item 1 is considered capable of storing material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 6,  7, 8, 9, and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP2006314896).
Regarding claims 4, 5,  6, 7, and 8 while Sato teaches three pumping sets (figure 33), Sato is silent to four pumping sets. Regarding claim 5, duplication of the pumping systems, as described below would inherently allow for two pumping sets to be defined as a pair. Regarding claims 6, 7, 8, and 9 the direction of fluid flow is intended use of the reversible pump, which is taught in Sato (page 7 of the machine translation, third full paragraph teaches reverse circulation of flow with the pump 27 operating in the reverse direction). Regarding claim 10, Sato figure 1 is silent to the parallel configuration of the ends of the pumping lines. 
Regarding claim 10, Sato figure 11 teaches two parallel ends 61 and 62 extending into the tank  teaches wherein the ends of the pumping lines extend towards the interior of the tank parallel to one another (items 61 and 62 have a portion that are parallel before extending to items 61b and 62b). 
Regarding claim 4, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to further duplicate the number of recirculation lines in order to produce the desired amount of agitation within the tank since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Regarding claim 10, It would have been obvious to one of ordinary skill in the art to modify the end configuration of figure 1 of Sato with the figure 11 parallel configuration of Sato in order to allow for the desired amount of recirculation in the tank.

Claims 3 is rejected 35 U.S.C. 103 as being unpatentable over Sato (JP2006314896) in view of Burgert (U.S. Patent 4,448,539). 
Regarding claim 3, Sato is silent to the nozzle configuration. 
Regarding claim 3 Burgert teaches a hydrodynamic nozzle for an end of a pumping line (see item 14 nozzle shape which is considered reading on a hydrodynamic nozzle).
It would have been obvious to modify the opening of Sato with the nozzle shape of Burgert to create the desired fluid flow into the tank.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANSHU BHATIA/Primary Examiner, Art Unit 1774